ORDER

PER CURIAM.
Jeffrey Lukens appeals from the motion court’s judgment denying his motion for postconviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in denying the movant’s motion. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).